Tenney, J. orally.
— The indorsement of the writ is unobjectionable. It would hold the persons composing the copartnership.
The judgment was rendered after the petition, but before 'the decree in bankruptcy. It is contended by the defendant’s counsel, that therefore it was provable in bankruptcy, and is of course barred by the decree. But such is not the opinion of the Court. Because the judgment became a new debt after the filing of the petition, the suit is not barred by the discharge.
There is a motion to stay proceedings, and a case from New York Reports is cited. But the doctrine of that case is not applicable to this. Judgment for the plaintiffs.